Title: From Alexander Hamilton to Thomas Jefferson, 23 May 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury Department May 23. 1793.
Sir

I have the honor of your note, transmitting the copy of one from mr. Genet of yesterday.
As our laws stand no transfer of any part of her cargo from one vessel to another within our Ports, can take place ’till after a regular entry and the paying or securing the payment of the duties. You are sensible, Sir, that I have no discretion to dispense with their requisitions.
If the wines are to be carried to any foreign port and there landed, a drawback of the duties, essentially, may be obtained, under the usual securities for their due transportation to the place for which they are destined.
I have the honor to be very respectfully,   Sir   your obedient Servant.

Alex. Hamilton.
The Secretary of State

